Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,525,517 and 10,525,516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “a plurality of cam surfaces, each one of said cam surfaces extending around a respective one of said cam bodies and being engageable with said pipe element received within said central space, each one of said cam surfaces comprising a region of increasing radius and a discontinuity of said cam surface, each one of said radii being measured about and from a respective one of said axes of rotation;
a traction surface extending around one of said cam bodies, said traction surface comprising a plurality of projections extending outwardly from said one cam body, said traction surface having a gap therein, said gap being aligned axially with said discontinuity of said one cam surface surrounding said one cam body;
a stop surface projecting from one of said cam bodies, said stop surface positioned adjacent to said discontinuity of said cam surface on said one cam body;
an engagement body positioned within said central space adjacent said stop surface, said pipe element contacting said engagement body upon insertion of said pipe element into said central space; wherein said engagement body is movable relatively to said housing between a first position, wherein said engagement body engages said stop surface thereby preventing continuous rotation of said cam bodies, and a second position, wherein said engagement body is out of engagement with said stop surface, thereby permitting continuous rotation of said cam bodies” in combination with the rest of the claimed limitations set forth in the independent claim. Therefore, it is concluded by the examiner that claims 1-50 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725